DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 07/20/2021, which refers to the Amendment filed on 06/21/2021.  
Claims 1-20 are pending in the case.  
No claims have been cancelled or added.
Claims 1, 6 and 13 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2018/0029232 A1, published 02/01/2018, hereinafter “Ouchi”) in view of Guerin et al. (US 2016/0257000 A1, published 09/08/2016, hereinafter “Guerin”), further in view of Jules et al. (US 9,687,982 B1, issued 06/27/2017, hereinafter “Jules”) and further in view of Mosterman et al. (US 9,582,933 B1, issued 02/28/2017, hereinafter “Mosterman”).

Independent Claims 1 and 13:
	Ouchi discloses a system comprising:
an electronic controller [processor] configured to [perform a method] (Ouchi: Figs. 2 and 3, abstract.): 
generate a menu comprising at least one task user interface element (A menu interface is generated and displayed to the user, the menu comprises a plurality of selectable tasks, Ouchi: Fig. 5, ¶ [0116]-[0119].  When the user selects a task the user is presented ; 
determine when an option for configuring a force parameter is selected from the at least one task user interface element in the menu (The system can determine when the user selects TB2 (task user interface element) which corresponds to a tab for configuring the force parameters of the selected task, Ouchi: Fig. 7, ¶ [0151]-[0152]); 
prompt a user to configure the force parameter for a virtual robot manipulation task, wherein the prompt includes displaying a force arrow (When TB2 is selected, the user is presented with fields for entering force parameters and with explanatory text for describing the fields (prompt), Ouchi: Fig. 7, ¶ [0151]-[0155].  When comparing Fig. 6 and 7, the arrow of Fig. 7 appears when the user selects the force tab.  Accordingly, Examiner considers the arrow displayed in the interface of Fig. 7 to correspond to a force arrow.); and 
assign at least one of a force magnitude or the force direction to the virtual robot manipulation task in response to an input received from the prompt to configure the force parameter (The user can assign a force value (magnitude) and force direction to the selected task, Ouchi: Fig. 7, ¶ [0151]-[0156].).
Ouchi does not appear to expressly teach a system and method wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot;
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot;
the menu is generated within the virtual reality representation of the environment;
the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element; and
the user interactively positions the force arrow to indicate a force direction.
However, Guerin teaches a system and method wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot (Guerin: Fig. 11, abstract, ¶ [0045].);
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot (Guerin: ¶ [0045].); and
menus can be generated within a virtual reality representation of the environment (Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094]).
wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot;
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot; and
menus can be generated within a virtual reality representation of the environment, as taught by Guerin.
One would have been motivated to make such a combination in order to improve the user’s experience by proving the user with a more immersive virtual reality experience that can enable to the user to more effectively interact with the robot (Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094]).
In implementing the virtual reality menu feature of Guerin into the invention of Ouchi, the virtual reality menu (as taught by Guerin) would include the task menu since that task menu is the menu used to control the robot in the invention of Ouchi.  Accordingly, in combination, Ouchi in view of Guerin teaches a system and method wherein the menu is displayed within the virtual reality representation of the environment.
Ouchi in view of Guerin does not appear to expressly teach a system and method wherein: 
the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element; and
the user interactively positions the force arrow to indicate a force direction.
However, Jules teaches a system and method wherein the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element (The selectable robotic task can be associated with various actions, Jules: Figs. 4A-4D, column 15 lines 49-64.  The actions are associated with parameters, Jules: Figs. 4A-4D, column 14 lines 49-67 and column 15 lines 1-64.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Ouchi in view of Guerin wherein the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element.
One would have been motivated to make such a combination in order to provide a user interface that enables more complex control over the robot (Jules: Figs. 4A-4D, column 14 lines 49-67 and column 15 lines 1-64.).
	Ouchi in view of Guerin and further in view of Jules does not appear to expressly teach a system and method wherein the user interactively positions the force arrow to indicate a force direction.
	However, Mosterman teaches a system and method wherein the user interactively positions the force arrow to indicate a force direction (Mosterman: Figs. 8A-8B, column 23 lines 60-67 and column 24 lines 1-18.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of Ouchi in view of Guerin and further in view of Jules wherein the user interactively positions the force arrow to indicate a force direction, as taught by Mosterman.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for configuring the force direction via the user interface (Mosterman: Figs. 8A-8B, column 23 lines 60-67 and column 24 lines 1-18.).

Claims 2 and 14:
The rejection of claims 1 and 14 are incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method wherein the electronic controller is configured to: 
receive image data of the environment from an image capturing device (Guerin: ¶ [0056], [0079], [0091], [0095]); 
receive depth information corresponding to the environment from an imaging device (Guerin: ¶ [0056], [0079], [0091], [0095]); and 
generate the virtual reality representation based on the image data and the depth information (Guerin: ¶ [0056], [0079], [0091], [0095]).

Claims 3 and 15:
The rejection of claims 1 and 14 are incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and wherein determining when the option for configuring the force parameter is selected from the at least one task user interface element in the menu further causes the electronic controller to determine the at least one task user interface element is associated with at least one parameterized action (The system displays an explanatory text associated with parameters with the selected Force Tab (task user interface element), Ouchi: Fig. 7, ¶ [0151]-[0155].  Accordingly, the system would need to determine that the force tab comprises parameters in order to know the appropriate explanatory text to display.).

Claims 4 and 16:
The rejection of claims 1 and 14 are incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method wherein the electronic controller is configured to transmit at least one of the virtual reality representation and the menu to a display device (Guerin: Figs. 2 and 25, ¶ [0044], [0090], [0119].).

Claims 5 and 17:
The rejection of claims 1 and 14 are incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method wherein the electronic controller is configured to: 
receive a selection of the at least one task user interface element from an input device (The user can select the Force tab (task user interface element) via user input, Ouchi: Fig. 7, ¶ [0151]-[0156].  The input device ; and 
receive the input from the prompt to configure the force parameter from the input device (The user can provide input for the value and direction of the force, Ouchi: Fig. 7, ¶ [0151]-[0156].  The input device can be of various types, Ouchi: ¶ [0078].  The user can provide input in the virtual environment via motion sensors, Guerin: ¶ [0055].).

Independent Claim 6:
	Ouchi discloses a system comprising:
an electronic controller configured to (Ouchi: Figs. 2 and 3, abstract.): 
display a menu comprising at least one task user interface element (A menu interface is generated and displayed to the user, the menu comprises a plurality of selectable tasks, Ouchi: Fig. 5, ¶ [0116]-[0119].  When the user selects a task the user is presented with a plurality of Tabs TB1-TB4 (task elements), Ouchi: Figs. 6-9, ¶ [0142]-[0144].); 
determine when an option for configuring a force parameter is selected from the at least one task user interface element in the menu (The system can determine when the user selects TB2 (task user interface element) which corresponds to a tab for configuring the force parameters of the selected task, Ouchi: Fig. 7, ¶ [0151]-[0152]); 
display a prompt instructing a user to configure the force parameter for a virtual robot manipulation task, wherein the prompt includes displaying a force arrow  (When TB2 is selected, the user is presented with fields for entering force parameters and with explanatory text for describing the fields (prompt), Ouchi: Fig. 7, ¶ [0151]-[0155].  When comparing Fig. 6 and 7, the arrow of Fig. 7 appears when the user selects the force tab.  Accordingly, Examiner considers the arrow displayed in the interface of Fig. 7 to correspond to a force arrow.); and 
transmit a signal indicating an assignment of at least one of a force magnitude or a force direction to the virtual robot manipulation task in response to an input received from the prompt to configure the force parameter (The user can assign a force value (magnitude) and force direction to the selected task, Ouchi: Fig. 7, ¶ [0151]-[0156].  Examiner notes that signals can be transmitted to different components within the same local device (e.g. input device can send signals to a processor indicating a particular function to perform).).
Ouchi does not appear to expressly teach a system wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot;
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot;
the menu is generated within the virtual reality representation of the environment;
the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element; and
the user interactively positions the force arrow to indicate a force direction.
However, Guerin teaches a system wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot (Guerin: Fig. 11, abstract, ¶ [0045].);
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot (Guerin: ¶ [0045].); and
menus can be generated within a virtual reality representation of the environment (Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ouchi in view of wherein: 
the controller is configured to: 
generate a virtual reality representation of an environment including a graphical element representing a component of a robot;
receive a manipulation, from a user via the virtual reality representation of the environment, of the graphical element representing the component of the robot; and
menus can be generated within a virtual reality representation of the environment, as taught by Guerin.
One would have been motivated to make such a combination in order to improve the user’s experience by proving the user with a more immersive virtual reality experience that can enable to the user to more effectively interact with the robot (Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094]).
In implementing the virtual reality menu feature of Guerin into the invention of Ouchi, the virtual reality menu (as taught by Guerin) would include the task menu since that task menu is the menu used to control the robot in the invention of Ouchi in view of Parker.  Accordingly, in combination, Ouchi in view of Parker and further in view of Guerin teaches a system wherein the menu is displayed within the virtual reality representation of the environment.
Ouchi in view of Guerin does not appear to expressly teach a system wherein: the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element; and
the user interactively positions the force arrow to indicate a force direction.
wherein the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element (The selectable robotic task can be associated with various actions, Jules: Figs. 4A-4D, column 15 lines 49-64.  The actions are associated with parameters, Jules: Figs. 4A-4D, column 14 lines 49-67 and column 15 lines 1-64.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ouchi in view of Guerin wherein the at least one task user interface element is associated with a robotic task defined by various parameterized actions for the graphical element.
One would have been motivated to make such a combination in order to provide a user interface that enables more complex control over the robot (Jules: Figs. 4A-4D, column 14 lines 49-67 and column 15 lines 1-64.).
Ouchi in view of Guerin and further in view of Jules does not appear to expressly teach a system wherein the user interactively positions the force arrow to indicate a force direction.
	However, Mosterman teaches a system and method wherein the user interactively positions the force arrow to indicate a force direction (Mosterman: Figs. 8A-8B, column 23 lines 60-67 and column 24 lines 1-18.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ouchi in view of Guerin and further in view of Jules wherein the user interactively positions the force arrow to indicate a force direction, as taught by Mosterman.


Claim 7:
The rejection of claim 6 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system wherein displaying the prompt further comprises displaying: 
a force magnitude element configured to indicate a magnitude of force (When TB2 is selected, the user is presented with fields for entering force parameters (including value (magnitude) and direction) and with explanatory text for describing the fields (prompt), Ouchi: Fig. 7, ¶ [0151]-[0155].); and 
a force direction element configured to indicate a direction of force (When TB2 is selected, the user is presented with fields for entering force parameters (including value (magnitude) and direction) and with explanatory text for describing the fields (prompt), Ouchi: Fig. 7, ¶ [0151]-[0155].).

Claim 8:
wherein the input received from the prompt further comprises: 
a first interaction with the force magnitude element using an input device (The user can provide input for assigned a force value (magnitude) via the displayed fields, Ouchi: Fig. 7, ¶ [0151]-[0156].  The input device can be of various types, Ouchi: ¶ [0078].  The user can provide input in the virtual environment via motion sensors, Guerin: ¶ [0055].); and 
a second interaction with the force direction element using the input device (The user can provide input for assigned a force direct via the displayed fields, Ouchi: Fig. 7, ¶ [0151]-[0156].  The input device can be of various types, Ouchi: ¶ [0078].  The user can provide input in the virtual environment via motion sensors, Guerin: ¶ [0055].).

Claim 9:
The rejection of claim 6 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system wherein determining when the option for configuring the force parameter is selected from the at least one task user interface element in the menu further comprises receiving a selection of the at least one task user interface element using an input device (The user can select the Force tab (task user interface element) via user input, Ouchi: Fig. 7, ¶ [0151]-[0156].  The input device can be of various types, Ouchi: ¶ [0078].  The user can provide input in the virtual environment via motion sensors, Guerin: ¶ [0055].).

Claim 10:
The rejection of claim 6 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system wherein the electronic controller is configured to: 
receive image data of the environment from an image capturing device (Guerin: ¶ [0056], [0059], [0079], [0091], [0095]); and 
display the virtual reality representation based on the image data (Guerin: ¶ [0056], [0059], [0079], [0091], [0095]).

Claim 11:
The rejection of claim 10 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system wherein the electronic controller is configured to: 
receive imaging data of the environment from an imaging device (Guerin: ¶ [0056], [0059], [0079], [0091], [0095]); and 
display the virtual reality representation based on the imaging data (Guerin: ¶ [0056], [0059], [0079], [0091], [0095]).

Claim 12:
The rejection of claim 6 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system wherein determining when the option for configuring the force parameter is selected from the at least one task user interface element in the menu further causes the electronic controller to receive an indication that the at least one task user interface element is associated with at least one parameterized action (The system displays an explanatory text associated with parameters with the selected Force Tab (task user interface element), Ouchi: Fig. 7, ¶ [0151]-[0155].  Accordingly, the system would need to determine that the force tab comprises parameters in order to know the appropriate explanatory text to display.).

Claim 18:
The rejection of claim 14 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method further comprising: 
transmitting, by the one or more processors, the virtual reality representation to a virtual reality system, wherein the virtual reality representation is configured to cause the virtual reality system to display the virtual reality representation using a display device of the virtual reality system in response to receiving the virtual reality representation. (The virtual reality representation can be sent to the user’s device which can be an Oculus Rift, Guerin: ¶ [0090].).

Claim 19:
The rejection of claim 18 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method further comprising: 
transmitting, by the one or more processors, the menu to the virtual reality system, wherein transmitting the menu is configured to cause the virtual reality system to display the menu using the display device in response to receiving the menu (The virtual reality representation can be sent to the user’s device which can be an Oculus Rift, Guerin: ¶ [0090].  The virtual reality representation includes the menu, Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094].).

Claim 20:
The rejection of claim 18 is incorporated.  Ouchi in view of Guerin, further in view of Jules and further in view of Mosterman further teaches a system and method further comprising: 
transmitting, by the one or more processors, the prompt to the virtual reality system, wherein transmitting the prompt is configured to cause the virtual reality system to display the prompt in response to receiving the prompt (The virtual reality representation can be sent to the user’s device which can be an Oculus Rift, Guerin: ¶ [0090].  The virtual reality representation includes the menu, Guerin: Figs. 2, 6-14, abstract, ¶ [0042], [0063], [0064], [0069], [0094].  The menu includes the prompt, Ouchi: Fig. 7, ¶ [0151]-[0155].).



Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175